Opinion filed June 30, 2022




                                              In The

           Eleventh Court of Appeals
                                          ___________

                                    No. 11-22-00137-CR
                                          ___________

                  EX PARTE EDDIE DALE UNDERWOOD


                        On Appeal from the 259th District Court
                                Jones County, Texas
                            Trial Court Cause No. 6880-D


                         MEMORANDUM OPINION
       Eddie Dale Underwood, Appellant, has filed a pro se notice of appeal from
the denial of an application for writ of habeas corpus, which Appellant purportedly
filed pursuant to Article 11.08 of the Texas Code of Criminal Procedure. See TEX.
CODE CRIM. PROC. ANN. art. 11.08 (West 2015). We dismiss for want of jurisdiction.
       When the appeal was docketed in this court, we notified Appellant by letter
that it did not appear that we had jurisdiction in this matter. We requested that
Appellant respond and show grounds to continue this appeal. Appellant has filed a
response. 1    In his response, Appellant asserts that he has new evidence that

       1
         We note that Appellant has also filed a related mandamus proceeding in this court: our Cause
No. 11-22-00160-CR. In the mandamus proceeding, Appellant asks that we order the district judge to
vacate an “order” that he entered in the underlying criminal cause. Today, in Cause No. 11-22-00160-CR,
we denied Appellant’s petition for writ of mandamus.
strengthens his need for a “Probable Cause Hearing”; Appellant’s assertions,
however, relate to a judgment nunc pro tunc and a final felony conviction from 1992
for which Appellant was sentenced to imprisonment in the Institutional Division of
the Texas Department of Criminal Justice for fifteen years.
      Article 11.08 provides for habeas relief for an individual who is confined after
indictment on a felony charge. Id.; Ward v. State, No. AP-77,096, 2020 WL
3265251, at *1 (Tex. Crim. App. June 17, 2020). As noted by the Court of
Criminal Appeals, an indicted defendant—if “not yet finally convicted”—may file
an Article 11.08 writ of habeas corpus in the district court. Ward, 2020 WL
6275251, at *1. Thus, an individual who has been finally convicted of a felony and
sentenced to imprisonment may not seek habeas relief under Article 11.08; he must
instead file an Article 11.07 writ application. See CRIM. PROC. arts. 11.07, 11.08;
Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding) (“Article 11.07
provides the exclusive means to challenge a final felony conviction.”); Ex parte
Sayyed, No. 05-19-01460-CR, 2019 WL 6696034, at *1 (Tex. App.—Dallas Dec. 9,
2019, no pet.) (mem. op., not designated for publication) (dismissing appeal for want
of jurisdiction and holding that the appellant could not obtain relief under
Article 11.08 because he had already been convicted).
      Article 11.07 vests complete jurisdiction over postconviction relief from final
felony convictions in the Texas Court of Criminal Appeals. See CRIM. PROC.
art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at 484;
Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (only Court of
Criminal Appeals has authority to grant postconviction relief from final felony
convictions). There is no role for the intermediate courts of appeals in the procedure
under Article 11.07, and this court has no jurisdiction over final postconviction


                                          2
felony writs. See CRIM. PROC. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
      The documents on file in this appeal show that the trial court, after initially
placing Appellant on deferred adjudication community supervision, adjudicated
Appellant’s guilt and assessed his punishment at imprisonment for fifteen years.
Because Appellant has been finally convicted of a felony, this court has no
jurisdiction to entertain his appeal from the denial of his Article 11.08 application
for writ of habeas corpus. See Sayyed, 2019 WL 6696034, at *1.
      We dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


June 30, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3